UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARKADIUSZ PIOTROWICZ,

                             Plaintiff,

                           -v.-
                                                                 19 Civ. 11522 (KPF)
TECHTRONIC INDUSTRIES NORTH AMERICA,
INC., ONE WORLD TECHNOLOGIES, INC., RYOBI                      OPINION AND ORDER
TECHNOLOGIES, INC., HOME DEPOT U.S.A., INC.,
P&F BROTHER INDUSTRIAL CORP., and NINGBO
DALTON MACHINERY INDUSTRIAL COMPANY,
LTD.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Arkadiusz Piotrowicz (“Plaintiff”) brings this action under the

Court’s diversity jurisdiction, 28 U.S.C. § 1332(a), seeking monetary damages

against Techtronic Industries North America, Inc. (“Techtronic”), One World

Technologies, Inc. (“One World”), Ryobi Technologies, Inc. (“Ryobi,” and with

Techtronic and One World, the “Ryobi Defendants”), Home Depot U.S.A., Inc.

(“Home Depot”), P&F Brother Industrial Corp. (“P&F”), and Ningbo Dalton

Machinery Industrial Company, Ltd. (“Dalton”) (all collectively, “Defendants”)

for strict products liability, negligence, and breach of warranty, related to an

injury Plaintiff sustained using a Ryobi-brand miter saw. Now pending before

the Court is P&F’s motion to dismiss for lack of personal jurisdiction. (Dkt.

#82-84). 1


1     The operative pleading in this matter is Plaintiff’s Fourth Amended Complaint (“FAC”).
      (Dkt. #98). However, the parties stipulated that Defendants’ responses to Plaintiff’s
      Third Amended Complaint (“TAC”) would be deemed to respond as well to the FAC.
      In opposition to the motion to dismiss, Plaintiff argues that he has

established at least a prima facie case for this Court’s exercise of personal

jurisdiction over P&F and that he is entitled to jurisdictional discovery before

the Court reaches the merits of P&F’s motion. For the reasons set forth below,

the Court agrees with Plaintiff that his pleadings raise legitimate questions

regarding whether P&F was involved in the manufacture of the allegedly

defective product and knowingly distributed it through an international stream

of commerce that reached New York, such that Plaintiff is entitled to

jurisdictional discovery. Therefore, the Court denies P&F’s motion to dismiss

without prejudice to its renewal following completion of limited jurisdictional

discovery.

                                    BACKGROUND 2

      Given the limited scope of P&F’s present motion to dismiss, the Court

discusses only those facts that are relevant to resolving the specific issue

presented regarding personal jurisdiction over P&F.




      (Dkt. #105). Thus, the Court considers in this Order Defendant P&F Brother’s Motion
      to Dismiss the TAC (Dkt. #82-84) and the response and reply thereto.
2     The facts in this Opinion are drawn primarily from the FAC, as well as the Answer to
      the TAC filed by the Ryobi Defendants and Home Depot (“Ryobi Answer” (Dkt. #81)), the
      Declaration of Carol Huang in Support of P&F Brother’s Motion to Dismiss the Third
      Amended Complaint (“Huang Decl.” (Dkt. #83-2, Ex. B)) and the exhibits appended to
      the Affirmation of Jesse M. Minc in Opposition to the Motion to Dismiss (“Minc Aff.”
      (Dkt. #86)).
      For ease of reference, the Court refers to Defendant P&F’s Memorandum of Law in
      Support of Its Motion to Dismiss as “P&F Br.” (Dkt. #84); Plaintiff’s Memorandum of
      Law in Opposition to P&F’s Motion to Dismiss as “Pl. Opp.” (Dkt. #87); and P&F’s Reply
      Memorandum of Law as “P&F Reply” (Dkt. #90).

                                             2
A.    Factual Background

      1.    Plaintiff

      Plaintiff Arkadiusz Piotrowicz currently resides in Brooklyn, New York.

(FAC ¶ 1). At the time of his injury, on or about August 21, 2018 (the

“Accident Date”), he lived in New Paltz, New York. (Id. at ¶ 36). Plaintiff

previously worked as a self-employed carpenter. (Id.). At some point before the

incident at issue, Plaintiff purchased a Ryobi-brand compound miter saw (the

“Saw”) from a Home Depot store located in New York City. (Id. at ¶ 25).

Plaintiff’s Saw had the model number TS1552/TS1552DXL and the serial

number Z072344537. (Id. at ¶ 37).

      On the Accident Date, Plaintiff was using the Saw to cut a wood board.

(FAC ¶ 38). Plaintiff was operating the Saw with his right hand and stabilizing

the board with his left hand. (Id.). During operation of the Saw, the exposed

saw blade came into contact with Plaintiff’s left wrist and fully severed his hand

above the wrist (the “Accident”). (Id. at ¶ 36). Plaintiff’s hand was surgically

reattached, but Plaintiff continues to suffer from serious complications,

including infections, scar tissue buildup, immobility, and pain, and undergoes

various forms of therapy and treatment to address these conditions. (Id.).

      2.    P&F Brother

      Defendant P&F Brother is a Taiwanese corporation that maintains its

principal place of business and corporate headquarters in Taichung, Taiwan.

(FAC ¶ 14). P&F is a designer, manufacturer, distributor, and seller of tools,

power tools, and other electrical equipment, and/or of individual components


                                         3
of such products. (Id. at ¶ 15). As alleged, P&F designed, made,

manufactured, distributed, and/or sold products for, through, on behalf of,

and pursuant to an agreement with the Ryobi Defendants and Dalton, through

physical and/or online retail sales operations owned, operated, controlled,

maintained, and or/managed by Home Depot within the State of New York.

(Id.). Plaintiff further alleges that P&F manufactures goods for use by members

of the public in New York, supplying and distributing the goods to third parties

for sale to the public in New York, with knowledge and intent that such goods

will be purchased and used by residents of New York. (Id. at ¶ 16).

Specifically, P&F allegedly designs, manufactures, distributes, sells, and/or

places Ryobi-brand miter saws like Plaintiff’s Saw into the stream of commerce

for distribution and sale by third parties to the public. (Id. at ¶ 17).

B.    Procedural Background

      Plaintiff filed the original complaint in this matter on October 23, 2019,

in the United States District Court for the Eastern District of New York (Dkt.

#1), from which district the case was transferred on December 17, 2019 (Dkt.

#24). At the time of transfer, the operative pleading was Plaintiff’s First

Amended Complaint. (Dkt. #16). This Court held an initial pretrial conference

on April 7, 2020, during which it granted Plaintiff leave to file a Second

Amended Complaint. (See Minute Entry for April 7, 2020). Plaintiff filed his

Second Amended Complaint on April 13, 2020, adding P&F as a Defendant for

the first time. (Dkt. #47).




                                         4
      On July 8, 2020, P&F filed a letter motion requesting a conference

regarding its anticipated motion to dismiss the Second Amended Complaint as

against P&F for lack of personal jurisdiction. (Dkt. #64). The parties

subsequently engaged in discussions regarding the possible substitution of

Dalton for P&F, but were unable to reach an agreement. (See Dkt. #67-70).

On August 6, 2020, the Court entered a stipulation granting Plaintiff leave to

file a TAC and set a schedule for briefing P&F’s anticipated motion to dismiss.

(Dkt. #73).

      Plaintiff filed his TAC on August 12, 2020, adding Dalton as a Defendant.

(Dkt. #74). On August 20, 2020, the Court denied Plaintiff’s request to serve

Dalton through P&F’s counsel. (See Dkt. #80). The record contains no

indication that Plaintiff has effectuated service on Dalton to date. P&F filed its

motion to dismiss the TAC and supporting papers on September 1, 2020 (Dkt.

#82-84); Plaintiff filed his opposition on September 17, 2020 (Dkt. #86-87); and

P&F filed its reply on September 30, 2020 (Dkt. #90). The Ryobi Defendants

and Home Depot took no position on the motion. (See Dkt. #85).

      Plaintiff filed the FAC on November 12, 2020, making only non-

substantive modifications. (Dkt. #98). The parties subsequently stipulated

that all responses to Plaintiff’s TAC, including P&F’s motion to dismiss, would

be deemed to respond to Plaintiff’s FAC as well. (See Dkt. #103). The motion is

thus ripe for the Court’s consideration.




                                           5
                                   DISCUSSION

A.    Applicable Law

      1.    Motions to Dismiss Under Rule 12(b)(2)

      On a motion to dismiss for lack of personal jurisdiction pursuant to

Rule 12(b)(2), the plaintiff bears the burden of showing that the court has

jurisdiction over the defendant. In re Magnetic Audiotape Antitrust Litig., 334

F.3d 204, 206 (2d Cir. 2003) (citing Metro. Life Ins. Co. v. Robertson-Ceco Corp.,

84 F.3d 560, 566 (2d Cir. 1996)). “Prior to discovery, a plaintiff may defeat a

motion to dismiss based on legally sufficient allegations of jurisdiction.” Id.;

see also Dorchester Fin. Secs., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84-85 (2d

Cir. 2013) (explaining that at the preliminary stage before discovery, “‘the

plaintiff’s prima facie showing may be established solely by allegations’”

(quoting Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir.

1990))). In considering a Rule 12(b)(2) motion, the pleadings and affidavits are

to be construed in the light most favorable to plaintiff as the non-moving party,

and all doubts are to be resolved in plaintiff’s favor. DiStefano v. Carozzi N.

Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001); see also In re Magnetic Audiotape

Antitrust Litig., 334 F.3d at 206 (“We credit a plaintiff’s averments of

jurisdictional facts as true.”). “However, the Court need not draw

argumentative inferences in the plaintiff’s favor, nor accept as true a legal

conclusion couched as a factual allegation.” Leon v. Shmukler, 992 F. Supp. 2d

179, 186 (E.D.N.Y. 2014) (internal quotation marks omitted) (quoting Licci ex

rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012)).


                                         6
      “District courts have considerable discretion in determining how best to

handle jurisdictional questions,” Best Van Lines, Inc. v. Walker, No. 03 Civ.

6585 (GEL), 2004 WL 964009, at *1 (S.D.N.Y. May 5, 2004), and may permit a

plaintiff to conduct “limited discovery with respect to the jurisdictional issue[,]”

Filus v. Lot Polish Airlines, 907 F.2d 1328, 1332 (2d Cir. 1990); see also APWU

v. Potter, 343 F.3d 619, 627 (2d Cir. 2003) (cautioning that “a court should

take care to give the plaintiff ample opportunity to secure and present evidence

relevant to the existence of jurisdiction” (internal quotation marks omitted)

(quoting Phoenix Consulting, Inc. v. Republic of Angola, 216 F.3d 36, 40 (D.C.

Cir. 2000))). “It is well settled under Second Circuit law that, even where a

plaintiff has not made a prima facie showing of personal jurisdiction, a court

may still order discovery, in its discretion, when it concludes that the plaintiff

may be able to establish jurisdiction if given the opportunity to develop a full

factual record.” Leon, 992 F. Supp. 2d at 194 (citing In re Magnetic Audiotape

Antitrust Litig., 334 F.3d at 208; APWU, 343 F.3d at 627; Koehler v. Bank of

Bermuda Ltd., 101 F.3d 863, 866 (2d Cir. 1996)). Such discovery may be

authorized where the plaintiff has alleged facts that support a colorable claim

of jurisdiction. Id. at 195; see also Ayyash v. Bank Al-Madina, No. 04 Civ.

9201 (GEL), 2006 WL 587342, at *5 (S.D.N.Y. Mar. 9, 2006); Manhattan Life

Ins. Co. v. A.J. Stratton Syndicate (No. 782), 731 F. Supp. 587, 593 (S.D.N.Y.

1990) (“While a court should not approve a fishing expedition when little more

exists than plaintiff’s bare assertions that jurisdiction is proper, under New

York law plaintiffs are entitled to discovery regarding the issue of personal

                                         7
jurisdiction if they have made a sufficient start, and shown their position not to

be frivolous.” (internal quotation marks omitted)).

      2.     Long-Arm Jurisdiction Under CPLR § 302(a)(3)

      It is “well-established that ‘the amenability of a foreign corporation to

suit in a federal court in a diversity action is determined in accordance with the

law of the state where the court sits[.]’” Kernan v. Kurz-Hastings, Inc., 175 F.3d

236, 240 (2d Cir. 1999) (quoting Arrowsmith v. United Press Int’l, 320 F.2d 219,

223 (2d Cir. 1963)). Thus, the Court applies New York law regarding personal

jurisdiction. As relevant here, New York’s long-arm statute, Civil Practice Law

and Rules (“CPLR”) § 302(a), provides that New York courts may exercise

personal jurisdiction over a non-domiciliary tortfeasor if it or its agent commits

a tortious act outside of New York that injures someone in New York and

either: (i) the tortfeasor regularly does or solicits business, or engages in

another persistent course of conduct, or derives substantial revenue from

goods used or consumed or services rendered, in New York; or (ii) the tortfeasor

expects (or should reasonably expect) the act to have consequences in New

York and derives substantial revenue from interstate or international

commerce. CPLR § 302(a)(3).

      3.     Constitutional Due Process

      If the requirements of CPLR § 302(a)(3) are satisfied, the Court must also

determine whether exercising personal jurisdiction over P&F would comport

with constitutional due process. To do so, the Court assesses whether P&F

maintained “minimum contacts” with New York, and whether an exercise of


                                         8
personal jurisdiction “comports with traditional notions of fair play and

substantial justice — that is, whether it is reasonable under the circumstances

of this case.” Kernan, 175 F.3d at 244 (internal quotation marks omitted)

(quoting Robertson-Ceco Corp., 84 F.3d at 568). This inquiry “focuses on the

relationship among the defendant, the forum, and the litigation.” Waldman v.

Palestine Liberation Org., 835 F.3d 317, 335 (2d Cir. 2016) (quoting Walden v.

Fiore, 571 U.S. 277, 284 (2014)). “Due process requires that a defendant be

haled into court in a forum State based on his own affiliation with the State,

not based on the ‘random, fortuitous, or attenuated’ contacts he makes by

interacting with other persons affiliated with the State.” Walden, 571 U.S. at

286 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

Plaintiff bears the initial burden to show that P&F had the required minimum

contacts with New York; however, if this showing is made, the burden shifts to

P&F to demonstrate why an exercise of personal jurisdiction would not be

reasonable. See State Farm Fire & Cas. Co. v. Swizz Style, Inc., 246 F. Supp.

3d 880, 892-93 (S.D.N.Y. 2017) (citing Burger King Corp., 471 U.S. at 477).

B.    Analysis

      P&F argues that this Court lacks personal jurisdiction over P&F — both

because New York’s long-arm statute does not reach P&F and because the

exercise of personal jurisdiction over P&F would not accord with constitutional

due process. (See P&F Br. 5-11; P&F Reply 3-7). In support of its position,

P&F provides a declaration from P&F’s Sales Manager Carol Huang, which

declaration states that P&F:


                                        9
            •     is a Taiwanese manufacturing company
                  organized and existing under the laws of Taiwan
                  and headquartered in Taiwan;

            •     is not registered to do business in New York;

            •     does not transact business or have an office, bank
                  account, or employees in New York;

            •     does not solicit business in New York;

            •     does not sell or ship products directly to
                  purchasers in New York;

            •     did not enter into any contracts in New York with
                  co-Defendant Techtronic Industries or enter into
                  any contracts to deliver Ryobi-brand saws to
                  Techtronic in New York; and

            •     has no knowledge as to the amount or value of
                  products that it manufactures, if and when they
                  may be sold in New York.

(P&F Br. 3-4; Huang Decl. ¶¶ 2-4, 13-23).

      Plaintiff responds that CPLR § 302(a)(3) provides the statutory basis for

this Court’s exercise of personal jurisdiction over P&F, based on P&F’s

commercial relationship with the Ryobi Defendants and its participation in a

substantial stream of international commerce, through which the Saw was

allegedly designed, manufactured, distributed, and ultimately sold to Plaintiff

in New York by Home Depot. (Pl. Opp. 10-15). Plaintiff further contends that

due process is satisfied in this case because P&F knowingly participated in a

chain of commercial manufacturing and distribution that resulted in the sale of

tens of thousands of saws in the United States in the year of the Saw’s

manufacture, with some subset of those sales occurring in New York. (Id. at

15-19).

                                       10
      As relevant here, Plaintiff’s FAC alleges that: (i) products or components

of products designed, manufactured, distributed, or sold by P&F, through or on

behalf of and pursuant to an agreement with the Ryobi Defendants and Dalton,

were ultimately sold to consumers in New York; (ii) P&F manufactures products

for use by members of the public in New York, and supplies and distributes

said products to third parties, including the Ryobi Defendants, Dalton, and/or

Home Depot, for sale to the public in New York, with the knowledge and intent

that such items will be purchased and used by residents of New York; and

(iii) P&F designs, manufactures, distributes, sells, and/or places into the

stream of commerce for distribution and sale to the public, including to New

York residents, by third parties — including the Ryobi Defendants, Dalton, and

Home Depot — products under the Ryobi brand name, including but not

limited to Ryobi compound miter saws like Plaintiff’s Saw. (FAC ¶¶ 15-17).

With respect to each allegation, Plaintiff asserts that “a reasonable opportunity

for discovery will elucidate further facts which will demonstrate that these

allegations are substantially true and accurate.” (Id.).

      Based on these allegations, Plaintiff contends that P&F “was clearly

involved in a substantial stream of international commerce, and should have

expected the production of a defective miter saw to have consequences in New

York State.” (Pl. Opp. 11). As additional support, Plaintiff relies on responses

in the Answer to the Third Amended Complaint and Rule 26 disclosures

provided by the Ryobi Defendants and Home Depot, which responses indicate

that Plaintiff’s Saw was manufactured in 2007 by P&F at a plant in Taiwan (see

                                        11
Minc Aff., Ex. 1, ¶ 10(a)), and that, through a chain of distribution connecting

P&F, Dalton, and the Ryobi Defendants, Home Depot sold over 41,000 units of

the subject saw model in 2007 in the United States (Pl. Opp. 13; see also Minc

Aff., Ex. 3).

       Although Plaintiff has alleged that a distribution agreement existed

between and among Defendants, through which agreement P&F and/or Dalton

manufactured the allegedly defective model of miter saw and supplied it to their

co-defendants, the Ryobi Defendants and Home Depot have been unable to

locate a copy of the agreement to date. (See Minc Aff., Ex. 2, ¶ 1; see also

Ryobi Answer ¶ 24 (denying Plaintiff’s allegations about the relationships

between and among Defendants pending further investigation into the

respective roles of P&F and Dalton and the existence of the alleged distribution

agreement)). As a result, Plaintiff believes discovery is warranted to: (i) verify

whether such an agreement exists; (ii) determine whether P&F possesses a

copy of the agreement; and (iii) identify the terms of the agreement, in order to

clarify P&F’s role in the manufacture and distribution of Plaintiff’s Saw.

       Plaintiff additionally argues that there are questions as to whether

Dalton — which, to reiterate, has not yet been served — is the agent or alter

ego of P&F for jurisdictional purposes. (Pl. Opp. 14-15). Specifically, Plaintiff

highlights that Huang’s declaration indicates that P&F formed a joint venture

with Techtronic’s parent company to create and jointly own a holding company

named Precision Technology Industries, Ltd., which in turn wholly owns

Dalton. (Id. at 17; see also Huang Decl. ¶¶ 5-10). The lack of clarity about the

                                         12
relationship between P&F and Dalton was such that a product safety review

performed by the Ryobi Defendants indicated that the saw model at issue was

to be manufactured “by P&F @ Dalton factory.” (Minc Aff., Ex. 4). Plaintiff

contends that, even accepting P&F’s claims that Dalton rather than P&F

assembled the Saw and that P&F and Dalton are separate corporate entities

(see Huang Decl. ¶¶ 10-12), if Dalton manufactured and distributed Ryobi-

brand saws including Plaintiff’s as P&F’s agent, then the Court still may

exercise personal jurisdiction over P&F based on Dalton’s business activities in

or reaching New York. (Pl. Opp. 17). See, e.g., Yousef v. Al Jazeera Media

Network, No. 16 Civ. 6416 (CM), 2018 WL 1665239, at *9 (S.D.N.Y. Mar. 22,

2018) (“Where the parent is not involved in the day-to-day operations of its

subsidiary, or, where the entities observe corporate formalities, the subsidiary

and parent can nonetheless have an agency relationship because they are

engaged in a ‘common business enterprise.’” (quoting Dorfman v. Marriott Int’l

Hotels, Inc., No. 99 Civ. 10496 (CSH), 2002 WL 14363, at *10 (S.D.N.Y. Jan. 3,

2002))). Plaintiff seeks jurisdictional discovery on this issue as well. (Pl.

Opp. 17).

      The Court concludes that Plaintiff’s allegations regarding P&F’s role in

the design, manufacture, and distribution of the Saw itself or components

thereof, and P&F’s knowledge that it was participating in and receiving

substantial revenue from a stream of commerce that reached New York

customers, are adequate at this stage to suggest a basis for this Court’s

exercise of personal jurisdiction over P&F under CPLR § 302(a)(3) and

                                        13
consistent with due process. Plaintiff’s allegations are not fully rebutted by the

Huang Declaration, which leaves open questions regarding, inter alia, P&F’s

direct role in designing and/or manufacturing components of the Saw; whether

P&F had general knowledge of, and assented to, distribution of its products in

the United States, including the New York market; and P&F’s functional

oversight of, or other role in, Dalton’s manufacturing operations, such that

Dalton functioned as the agent of P&F. (See generally Huang Decl.).

      Thus, the Court will exercise its discretion to permit Plaintiff limited

discovery to determine whether:

             i.     P&F     designed,    manufactured, assembled,
                    distributed, or otherwise contributed to the
                    ultimate sale of the Saw;

             ii.    there was in fact a distribution agreement to
                    which P&F was a party, which agreement put P&F
                    on notice of intended distribution of P&F
                    products — whether components or finalized
                    tools — in the United States; and

             iii.   the relationship between P&F and Dalton in 2007
                    was such that Dalton acted as P&F’s agent with
                    respect to the manufacture and distribution of
                    Ryobi-brand miter saws like Plaintiff’s.

Accord Blockchain Mining Supply & Servs. Ltd. v. Super Crypto Mining, Inc.,

No. 18 Civ. 11099 (ALC), 2020 WL 7128968, at *1–2 (S.D.N.Y. Dec. 4, 2020)

(granting limited jurisdictional discovery regarding personal jurisdiction and

alter ego theory); Leon, 992 F. Supp. 2d at 195 (granting limited discovery as to

grounds for personal jurisdiction); cf. In re Magnetic Audiotape Antitrust Litig.,

334 F.3d at 207-08 (concluding that the district court improperly denied

plaintiffs the opportunity to engage in limited jurisdictional discovery); Ayyash,

                                        14
2006 WL 587342, at *6 (permitting limited discovery as to subject matter

jurisdiction). Discovery is restricted to those materials necessary “‘to verify the

allegations of specific facts crucial’ to establishing Plaintiff’s personal

jurisdiction and [agency] theory.” Blockchain Mining, 2020 WL 7128968, at *2

(quoting First City, Texas-Houston, N.A. v. Rafidain Bank, 150 F.3d 172, 176

(2d Cir. 1998)).

                                   CONCLUSION

      For the reasons stated above, Defendant P&F’s motion to dismiss is

DENIED without prejudice to renewal after the completion of limited

jurisdictional discovery. It is hereby ORDERED that the parties are directed to

confer and, by May 21, 2021, submit to the Court a proposed plan for

production of those documents minimally necessary to determine whether this

Court may assert jurisdiction over P&F in the instant case.

      The Clerk of Court is directed to terminate the motion at docket entry 82.

      SO ORDERED.

Dated:       April 30, 2021
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         15
